 
 
I 
108th CONGRESS
2d Session
H. R. 4733 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2004 
Ms. Hooley of Oregon introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide improved income security for members of the Individual Ready Reserve who are called to active duty. 
 
 
1.Monthly bonus for Individual Ready Reserve members ordered to active duty without the consent of the members 
(a)Involuntary duty bonusChapter 5 of title 37, United States Code, is amended by adding at the end the following new section: 
 
327.Special pay: monthly bonus for members of Individual Ready Reserve ordered to active duty without their consent 
(a)Monthly bonus requiredThe Secretary concerned shall pay a bonus under this section to each member of the Individual Ready Reserve who is ordered, without the consent of the member, to active duty for a period of more than 30 days. The bonus shall be paid for each month during which the member serves on active duty pursuant to that order. 
(b)Amount of bonus 
(1)The monthly rate of the bonus under this section is $500. 
(2)If a member entitled to a bonus under this section does not serve on active duty for an entire month, the Secretary concerned shall pay the member a pro rata portion of the bonus for those days of the month on which the member served on active duty. 
(c)Relationship to other pay or allowancesA bonus under this section is in addition to any other pay or allowance payable to a member under any other provision of law.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
327. Special pay: monthly bonus for members of Individual Ready Reserve ordered to active duty without their consent. 
(c)Effective dateSection 327 of title 37, United States Code, as added by subsection (a), shall apply to months beginning on or after October 1, 2004. 
2.Preservation of veterans disability compensation benefits for members of the Individual Ready Reserve ordered to active duty 
(a)Title 38, United States CodeSection 5304(c) of title 38, United States Code, is amended by adding at the end the following new sentence: The preceding sentence shall not apply to with respect to payment of compensation to a person who is a member of the Individual Ready Reserve of any of the reserve components for any period during which that person is on active duty after being released from the period of active duty during which that person incurred the disease or disability for which compensation is paid.. 
(b)Title 10, United States CodeSection 12316(b) of title 10, United States Code, is amended— 
(1)by inserting (1) after (b); and 
(2)by adding at the end the following: 
 
(2)Notwithstanding subsection (a) and paragraph (1), a member of the Individual Ready Reserve who is entitled to disability compensation because of earlier military service and who is ordered to active duty without the consent of the member for a period of more than 30 days is entitled during that period of active duty both to that disability compensation and to the compensation described in subsection (a)(2).. 
(c)Effective dateThe amendments made by subsections (a) and (b) shall apply to payment of compensation under title 38, United States Code, for months after December 2002.  
 
